DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding rejections under 101 and 112(b), applicant’s amendments have overcome the previous rejections.
Allowable Subject Matter

Claims 1 through 15 and 17 through 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious a pressure assisted positioning method, activated for assist positioning an altitude change of a vehicle after detecting the vehicle entering a specific region, wherein confirming the vehicle entering the specific region is determined via whether the vehicle enters an area of at least a distance from at least a reference location of a structure having an altitude change according to a map information from a positioning device configured to detect the different positions of the vehicle.
The following prior art was found to be relevant:

Regarding Claim 1, Okamoto (WO2009104254A1, 27-08-2009) teaches a pressure assisted positioning method, activated for assist positioning an altitude change of a vehicle (Abstract), the pressure assisted positioning method comprising: detecting, by a pressure detector disposed on the vehicle (Abstract). Okamoto teaches identifying the current location of 

Regarding Claim 11, Okamoto teaches A pressure assisted positioning device (Abstract), configured to determine an altitude change of a vehicle (Pg. 3, para 4). Okamoto teaches identifying the current location of the vehicle and detecting pressure at the current position (Abstract), but fails to teach confirming of a vehicle entering a specific region or the comparison of pressure variation with a threshold, and determining an altitude change within a specific region. However, in a related field, Venkatraman et al (EP2072949B1, 2018-08-08) teaches calculating, by at least one processor, a pressure variation according to at least two of the pressure data [0049]; Venkatraman, along with all other notable references fail to teach a plurality of pressure data in different positions of the vehicle within the specific region; and comparing, by the at least one processor, the pressure variation with a threshold, wherein when .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863